







Exhibit 10.40


AMENDMENT TO THE SECOND AMENDED AND RESTATED IHS INC. 2004 LONG-TERM INCENTIVE
PLAN


WHEREAS, effective [December 8, 2016], IHS Markit Ltd. (the “Company”) desires
to amend the Amended and Restated IHS Inc. 2004 Long-Term Incentive Plan (the
“2004 Plan”) in certain respects; and


WHEREAS, Section 19.1 of the 2004 Plan provides that the Human Resources
Committee of the Company (the “Committee”) may amend the 2004 Plan, as evidenced
by a written instrument signed by an authorized officer of the Company;


NOW, THEREFORE, in Section 20.1 of the 2004 Plan, the words “minimum statutory”
shall be, and hereby are, replaced with the word “maximum”.


NOW, THEREFORE, Section 20.2 of the 2004 Plan shall be, and hereby is, deleted
in its entirety and the following inserted in lieu thereof:


“20.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs or any other taxable event arising as a result of an Award,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a FMV on the date the tax is to be determined (a) equal to the
maximum total tax that could be imposed on the transaction, with respect to
Participants who are subject to Section 16 of the Exchange Act and (b) equal to
the maximum or up to the maximum total tax that could be imposed on the
transaction, with respect to Participants not covered by Section 20.2(a). All
such elections shall be irrevocable, made in writing, and signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate. With respect to
withholding required upon the lapse of restrictions on Restricted Stock and
RSUs, or upon the achievement of performance goals related to Performance
Shares, the withholding requirement shall be met in whole by having the Company
withhold Shares as described above, unless otherwise provided by the Committee
or if not permitted under applicable law.”


Excepted as amended by this Amendment, all of the provisions of the 2004 Plan
shall remain in full force and effect.


Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings assigned to such terms in the 2004 Plan.


IN WITNESS WHEREOF, the Committee has amended the 2004 Plan by the foregoing
Amendment.







| 1
    